Case 2:21-mc-00961-UA Document 1-2 Filed 05/24/21 Page 1 of 2 Page ID #:5




                     EXHIBIT A
                              Case 2:21-mc-00961-UA Document 1-2 Filed 05/24/21 Page 2 of 2 Page ID #:6


                                                                               EXHIBIT A

Infringed Title           [domain] Link                 Channel Backend Link
Harry Potter and the      Https://Futemax.Gratis/As     https://geralorigin.eu‐central‐
Deathly Hallows Part II   sistir‐Hbo‐Ao‐Vivo‐Em‐Hd‐     1.edge.mycdn.live/live/hbohd/video.m3u8?md5=tWUnZDHyAFmqw9ZIbMauJg&expires=1621318318
(HBO Channel)             Online/

Harry Potter and the      https://futemax.gratis/assi   https://geralorigin.eu‐central‐
Deathly Hallows Part I    stir‐hbo‐ao‐vivo‐em‐hd‐       1.edge.mycdn.live/mylive/hbosd/video.m3u8?md5=SHDMOaXm0GrsXSdln3lnWw&expires=1621318085
(HBO Channel)             online/




Infringed Title           [domain] Link                 Channel Backend Link
Law & Order: Special      https://multicanais.com/a     https://cdn.esporteone.com/UNIVERSALSD/video.m3u8?md5=bU99UuNMJacVs3_AazUkjA&expires=1620160
Victims Unit 16 17        ssistir‐universal‐channel‐    171
Parole Violations         ao‐vivo‐24‐horas‐online/
(Universal Channel)

CSI: NY                   https://multicanais.com/a     https://cdn.esporteone.com/TNTSERIESSD/video.m3u8?md5=UMNUbaA‐
(TNT Series Channel)      ssistir‐tnt‐series‐ao‐vivo‐   ZKaFkIdL9WfyRg&expires=1620160344
                          online‐24‐horas/
